tcmemo_2012_102 united_states tax_court nelson toshito uyemura and wendi michiko uyemura petitioners v commissioner of internal revenue respondent nelson toshito uyemura petitioner v commissioner of internal revenue respondent docket nos filed date paul j sulla jr for petitioners jonathan jiro ono and peter r hochman for respondent memorandum findings_of_fact and opinion cohen judge in these consolidated cases respondent determined a deficiency of dollar_figure with respect to the individual income_tax return of nelson toshito uyemura petitioner and a deficiency of dollar_figure with respect to the joint income_tax return of petitioner and wendi michiko uyemura the issue for decision is whether losses and a business_energy_investment_credit claimed with respect to petitioner’s micro-utility sales activity are limited by the passive_activity rules under sec_469 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petitions were filed petitioners resided in hawaii during the years in issue petitioner was employed as a manager wanting to acquire a solar water heater for home use petitioner met with a representative of hawaii environmental holdings d b a mercury solar mercury solar to learn about its solar equipment mercury solar made petitioner aware of a business opportunity which mercury solar markets as a zero net free program through this program mercury solar encourages buyers to purchase one system for personal_use and at least one other for investment purposes the purchase is at least partially financed through one or more loans mercury solar installs the investment system at the residence of a ratepayer who pays a set monthly fee for a number of years to the equipment owner to purchase the solar_energy produced by the investment system a ratepayer is not an owner or purchaser of the micro-utility equipment under mercury solar’s program the equipment owner can contract with another company the power change co llc pcc to collect ratepayers’ monthly payments on behalf of the equipment owner from these collections pcc makes the equipment owner’s loan and state excise_tax payments and at the end of the year reports the annual income to the equipment owner mercury solar’s sales literature explains that the equipment owner is responsible for paying income_tax and state excise_tax on the ratepayer income and that the income should be reported using a schedule c profit or loss from business mercury solar suggests that the equipment owner will qualify for certain tax deductions and credits and extends a tax_credit guarantee to the equipment owner so long as he or she has a federal or state tax_liability and meaningfully participates in the micro-utility activity a referral fee is paid_by mercury solar to the equipment owner if he or she refers others who listen to a sales presentation and or purchase equipment mercury solar represents that a purchase of solar equipment through this program is potentially free through this combination of loans tax refunds resulting from credits and deductions and referral and ratepayer payments in petitioner bought two solar water heating systems from mercury solar mercury solar installed one system at petitioner’s residence and the other at the residence of a ratepayer petitioner agreed to have pcc collect the ratepayer’s monthly payments maintain payment records and make petitioner’s loan and state excise_tax payments in petitioner bought an additional solar water heating system that mercury solar installed at a second ratepayer’s residence petitioner also agreed to have pcc collect this ratepayer’s monthly payments mercury solar provided petitioner with the ratepayers he acquired during the years in issue petitioner has never met his ratepayers and has not been to their residences to inspect the solar equipment petitioner does not maintain any records or documentation with respect to his micro-utility sales activity petitioner has tried to find other ratepayers for himself and has referred sales leads to mercury solar on his individual_income_tax_return petitioner claimed a net_loss in connection with the micro-utility sales activity of dollar_figure which was primarily the result of a sec_179 expense deduction for the investment system purchased in petitioner also claimed a sec_48 business_energy_investment_credit of dollar_figure in connection with the same solar water heating system however because of statutory limitations petitioner was unable to use the credit for that year on the joint income_tax return petitioners claimed a net_loss with respect to the micro-utility sales activity of dollar_figure and the unused business_energy_investment_credit of dollar_figure carried forward from petitioner’s tax_return opinion respondent argues that petitioners’ micro-utility losses and business_energy_investment_credit are disallowed because they stem from an activity in which petitioner did not materially participate or from a rental_activity which is presumptively passive petitioner counters that his micro-utility activity was not a passive rental_activity and that he materially participated in its operations losses from a passive_activity are generally allowed for the year they are sustained only to the extent of passive_activity income sec_469 d credits attributable to a passive_activity are generally allowed only to the extent of the taxpayer’s regular_tax_liability for the year with respect to all passive activities sec_469 d in general a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 a taxpayer materially participates in an activity when he or she is involved on a regular continuous and substantial basis sec_469 participation generally means all work done in connection with an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs a taxpayer can establish material_participation by satisfying any one of seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see miller v commissioner tcmemo_2011_219 bailey v commissioner tcmemo_2001_296 of these petitioner asserts that the three following tests are relevant to these cases the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year to satisfy the material_participation test under paragraph a a taxpayer must participate in an activity for more than hours during the taxable_year sec_1_469-5t temporary income_tax regs fed reg date generally petitioners bear the burden_of_proof see rule a 503_us_79 512_f2d_882 9th cir aff’g tcmemo_1972_133 this burden may shift to respondent if petitioners introduce credible_evidence with respect to any relevant factual issue and to meet other conditions including maintaining required records see sec_7491 petitioners have not proven or presented adequate evidence to shift the burden_of_proof that any of the material_participation tests they rely upon are satisfied as the sole owner of the micro-utility activity petitioner claims he performed all tasks functions and services of and for the business including management and marketing with the exception of sending invoices to and collecting payments from his ratepayers however because individuals with pcc collected payments maintained records regarding the income and made petitioner’s loan and state excise_tax payments and individuals with mercury solar1 installed the equipment at his ratepayers’ homes petitioner’s participation did not constitute substantially_all of the participation of any individual in the micro- utility activity petitioners also have failed to prove that petitioner participated in the micro- utility activity for more than hours during each of the years in issue a taxpayer can prove participation by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id while the regulations permit some flexibility with respect to the evidence required to prove material_participation we are not required to accept postevent ballpark guesstimates nor are we bound to accept the unverified undocumented testimony of taxpayers see estate of stangeland v commissioner t c memo 1for other cases involving activities of mercury solar see sparkman v commissioner tcmemo_2009_308 sparkman v commissioner tcmemo_2005_136 aff’d 509_f3d_1149 9th cir hvidding v commissioner tcmemo_2003_151 richter v commissioner tcmemo_2002_90 and sparkman v united_states wl d haw date shaw v commissioner tcmemo_2002_35 scheiner v commissioner tcmemo_1996_554 petitioner maintained no records or documentation of his participation such as appointment books calendars or logs and he did not provide any type of narrative summary of his participation petitioner admitted that mercury solar provided him with his ratepayers and that he has never met any of them apart from very general statements that he talked to some people about becoming ratepayers and referred sales leads to mercury solar petitioner offered virtually no evidence of duties he performed the dates they were performed or the approximate time he spent performing them we conclude that petitioner did not materially participate in the micro-utility sales activity during the years in issue and that the micro-utility was a passive_activity under sec_469 the losses reported for and with respect to the micro-utility activity are subject_to the passive loss limitations imposed by sec_469 and are disallowed thus we need not address whether the micro-utility activity constitutes a passive rental_activity see sec_469 in addition the business_energy_investment_credit reported on the individual tax_return and claimed on the joint tax_return is subject_to the passive_activity_credit limitations under sec_469 and is disallowed because there was no tax_liability with respect to the micro-utility activity for or even if this credit were not disallowed by the application of sec_469 it is otherwise disallowed completely because of sec_179 through cross-referencing sec_38 sec_46 and sec_48 the internal_revenue_code establishes that the sec_48 business_energy_investment_credit is one type of sec_38 general_business_credit a sec_38 credit is not allowable if a sec_179 election has been made as petitioners did with respect to the same equipment sec_179 see king v commissioner tcmemo_1990_548 holding that a sec_179 election is irrevocable except with the consent of the commissioner and to the extent the cost of property is deducted under sec_179 it does not qualify for a credit under sec_38 we have considered the arguments of the parties not specifically addressed in this opinion they are either without merit or irrelevant to our decision to reflect the foregoing decisions will be entered for respondent
